On April 29, 2010, this court suspended respondent, John Joseph Chambers, from the practice of law for a period of one year and stayed the suspension on the following conditions: (1) complete a three-year probationary period during which he remain subject to, and in compliance with, his Ohio Lawyers Assistance Program contract, (2) continue to be monitored by an appointed monitoring attorney pursuant to Gov.Bar R. V(9), (3) regularly attend Alcoholics Anonymous meetings, (4) commit no further misconduct, and (5) pay the costs of these proceedings in the amount of $2,384.14. Respondent has not paid board costs or the second invoice of publication costs in the amount of $428.93, as ordered by the court. On February 17, 2011, this court issued an order to show cause why respondent should not be found in contempt and suspended for failure to comply with the court’s order. Respondent did not file a response to the show-cause order. Upon consideration thereof,
It is ordered and adjudged by this court that respondent John Joseph Chambers, Attorney Registration No. 0064627, last known address in Fairview Park, Ohio, is found in contempt for failure to comply with the court’s April 29, 2010 order.
It is further ordered that the previously imposed stay of the one-year suspension is revoked and that respondent shall serve the entire one-year suspension imposed on April 29, 2010 as a period of actual suspension.
It is further ordered that before entering into an employment, contractual, or consulting relationship with any attorney or law firm, respondent shall verily that the attorney or law firm has complied with the registration requirements of Gov.Bar R. V(8)(G)(3). If employed pursuant to Gov.Bar R. V(8)(G), respondent shall refrain from direct client contact except as provided in Gov.Bar R. V(8)(G)(1) and from receiving, disbursing, or otherwise handling any client trust funds or property.
It is further ordered that pursuant to Gov.Bar R. X(3)(G), respondent shall complete one credit hour of continuing legal education for each month or portion of a month of the suspension. As part of the total credit hours of continuing legal education required by Gov.Bar R. X(3)(G), respondent shall complete one credit hour of instruction related to professional conduct required by Gov.Bar R. X(3)(A)(1) for each six months or portion of six months of the suspension.
It is further ordered that respondent shall not be reinstated to the practice of law in Ohio until (1) respondent pays the board and publication costs, including any and all accrued interest, (2) respondent complies with the requirements for reinstatement set forth in the Supreme Court Rules for the Government of the Bar of Ohio, (2) respondent complies with the Supreme Court Rules for the Government of the Bar of Ohio, (3) respondent complies with this and all other orders of the court, and (4) this court orders respondent reinstated.
It is further ordered that respondent shall immediately:
1. Notify all clients being represented in pending matters and any co-counsel of respondent’s suspension and consequent disqualification to act as an attorney after the effective date of this order and, in the absence of co-counsel, also notify the clients to seek legal service elsewhere, calling attention to any urgency in seeking the substitution of another attorney in respondent’s place;
2. Regardless of any fees or expenses due respondent, deliver to all clients being represented in *1467pending matters any papers or other property pertaining to the client, or notify the clients or co-counsel, if any, of a suitable time and place where the papers or other property may be obtained, calling attention to any urgency for obtaining such papers or other property;
3. Refund any part of any fees or expenses paid in advance that are unearned or not paid, and account for any trust money or property in the possession or control of respondent;
4. Notify opposing counsel in pending litigation or, in the absence of counsel, the adverse parties, of respondent’s disqualification to act as an attorney after the effective date of this order, and file a notice of disqualification of respondent with the court or agency before which the litigation is pending for inclusion in the respective file or files;
5. Send all notices required by this order by certified mail with a return address where communications may thereafter be directed to respondent;
6. Pile with the Clerk of this Court and the Disciplinary Counsel of the Supreme Court an affidavit showing compliance with this order, showing proof of service of notices required herein, and setting forth the address where the respondent may receive communications; and
7. Retain and maintain a record of the various steps taken by respondent pursuant to this order.
It is further ordered that respondent shall keep the Clerk and the Disciplinary Counsel advised of any change of address where respondent may receive communications.
It is further ordered, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
It is further ordered, sua sponte, that service shall be deemed made on respondent by sending this order and all other orders in this case by certified mail to the most recent address respondent has given to the Office of Attorney Services.
It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R.V(8)(D)(1), that publication be made as provided for in Gov.Bar R.V(8)(D)(2), and that respondent bear the costs of publication.